DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case has been revived by petition filed on 7/7/2020.
The current case has been transferred to examiner Jacob Cheu for prosecution. 
Claims 1, 4-5, 12-13 have been cancelled.
A new claim 22 has been added.
Claims 2-3, 6-11 and 14-22 are pending and claims 6-11 are withdrawn from further consideration due to election. 
Currently, claims 2-3 and 14-22 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 2, the instant claim directs to a method of determining the effect of therapy of a dermatological condition.  However, there is no treatment step administered to the skin sample, i.e. applying therapy, for comparison between the treated and control group.  It is noted 

Similarly, claim 22 shares the same problem. The first and the second skin samples collected and analyzed for peptide 3R have not indicated receiving any initial treatment. How can one ordinary skill in the art “modify” the therapy if there is no initial treatment on the subject?

With regard to claim 22, the term “analyzing factors received regarding chronological aging of the patient” is vague and not clear. It is not clear what applicants mean “factors” received regarding chronological aging”? Does this mean more aging-biomarkers need to be analyzed? From the spec, applicants demonstrate the “chronological aging, which is genetically determined” (see spec 0012). However, no details were discussed with respect to what genetic tests were related to aging.  Moreover, spec 0014, applicants mention “immunoreactive fibers” is an element of chronological aging. For the prior art interpretation, Office will consider this “immunoreactive fibers” associated with peptide 3R as an indication of chronological aging in a subject. 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (Biochemical and Biophysical Research Communications 294 (2002) 1047–1051) in view of Shi (Diagnostic Molecular Pathology 18.1 (2009): 11- 21) and Sanz (US 20120121675).

Fuji et al. teaches that peptide 3R is a immunoreactive protein considered to be equivalent to D-b-Asp-containing peptide/ protein which is correlated to skin conditions comprising aging and sunlight exposure as well as correlations to oxidative stress (e.g. Pg. 1048, left Column, 1050, right Column) as well as anti-peptide 3R antibody. 

Regarding claim 3, Fujii also teaches receiving a second skin biopsy sample of the patient, the second skin biopsy sample comprising a skin marker, wherein the skin marker comprises peptide 3R; determining the amount of peptide 3R present in the second skin biopsy sample; and comparing the amount of the peptide 3R present in the second skin biopsy sample with the amount of the peptide 3R present in the first skin biopsy sample. (i.e. as in claim 3) (e.g. methods, Pgs. 1048-51, e.g. Pg. 1048, right Column- pre and post skin irradiation measurement of peptide 3R).

The difference of Fuji and the instant invention lies in the detection method which has been disclosed by Shi et al..

Shi et al. teaches obtaining a sample of the patient, the sample comprising a marker, the marker comprises a peptide or protein; providing a first binding partner, wherein the first binding partner is a first antibody; providing a second binding partner conjugated to a fluorescent reporter tag, wherein the second binding partner is a second antibody; exposing the first binding partner to the sample, such that the first binding partner binds to a first binding site of the protein or peptide; exposing the second binding partner to the sample, such that the second binding partner binds to a second binding site of protein or peptide; exposing the sample to a molecular cleavage element such that the molecular cleavage element binds to the first binding partner, the molecular cleavage element comprising a photosynthesizer; illuminating the sample with light such that the molecular cleavage element causes the fluorescent reporter tag to dissociate from the second binding partner (e.g. see pages 12-14, Materials and Methods, Pg.18, right column, Fig. 1 as shown below).

    PNG
    media_image1.png
    368
    468
    media_image1.png
    Greyscale


Shi teaches that the above assay provides advantages in both sensitivity and quantitative measures for a target molecule (See Abstract). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Fuji, i.e. measuring the skin damage biomarker peptide 3R in subjects’ skin samples with an alternative assay as taught by Shi to assess the skin condition with reasonable expectation of success. Applying alternative assay with a known principle, i.e. antigen-antibody binding followed by cleaving and measuring released label, requires only routine skill in the art. Moreover, absence of evidence to the contrary, detection of an ordinary peptide 3R would have been within routine practice in the art and would have reasonable expectation of success to ordinary skilled practitioner because the peptide 3R sequence is known and manufacturing of antibodies is prima facie obvious based on technology available at the time the invention was made. Note, one of the antibody recognizes the core structure of the peptide 3R has been generated by Shi.

The case law has established such step is obvious and within routine skill in the art because the Board of Patent Appeals and interferences has taken the position that once an antigen has been isolated and sequenced, the manufacture of monoclonal antibodies against it is prima facie obvious. See Ex parte Ehrlich, 3 USPQ 2d 1011 (PTO Bd. Pat. APP. & Int. 1987), Ex parte Sugimoto, 14 USPQ 2d 1312 (PTO Bd. Pat. APp. & Int. 1990). 

As to the feature “determining an effect of a therapy of a dermatological condition”, although the claim was not clear about the step of “therapy” (see above 35 USC 112 (b) rejection), the Office would still consider this feature for the purpose of prior art.  

Both Fuji and Shi do not teach determining the effect of a therapy on the skin sample. 

Sanz teaches identifying compounds capable of reduction and/or softening of skin wrinkles and improve as well as prevent the signs of aging and/or photoaging (See section 0015). Sanz reference provides incentive for one artisan in the field to determine the effectiveness of potential compounds in various skin therapy.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of measuring skin damage biomarker peptide 3R as taught by Fuji and Shi in evaluating the effectiveness of skin therapy as taught by Sanz for the better care and improve the skin condition of a subject. Skin damage (including aging and skin cancer) is of great health concern. Using a sensitive and quantitative assay for determining the potential effectiveness of a candidate compound for skin therapy would have been prima facie obvious to one clinician in the field. 

With respect to claim 3, the recitation “wherein the second skin biopsy sample was taken from the patient at least about a month following the first skin biopsy sample”, the exposure time are all result effective variables which the prior art references have shown may be altered in order to achieve optimum results.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  

With regard to claims 14-16, similar rationale can be applied here for different time frame of sample collection. 

With regard to claim 17-18 and 21, the modifying therapy and discontinue the tested therapy would have been prima facie obvious to one clinician in the field once the negative results have shown for the tested therapy.  One ordinary skilled in the field would have been motivated to switch to another treatment regimen in order to have a better care for the patients. 

With regard to claim 19-20, Fuji teaches that skin damage is an oxidative sunlight irradiation damage (See page 1048, left column). 


12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji, Shi and Sanz et al. as applied to claims 2-3, 14-21 above, and further in view of Yu (US 5889054) and Berardesca (Mol. Med. Report  2012 5:570-574).

The instant claim uses the same methodology and biomarker peptide 3R for detecting skin sample in evaluating effectiveness of a therapy. The steps have been discussed above in view of Fuji, Shi and Sanz references. 

However, current claim 22 adds two additional features, i.e. (1) “analyzing factors received regarding chronological aging of the patient” for evaluation (i.e. scores); (2) modifying therapy comprises a sunscreen, a Vitamin A derivative, a DNA repair cream, and a recombinant growth factor.

With regard to the first additional feature, as has been discussed under 35 USC 112(b), Office considers the factor for chronological aging is the aging fiber often seen in the elderly people (based on spec 0014). Yu teaches topically applying compositions to skin for improving aged skin condition.  Yu reviewed using different skin sample tests in evaluating chronological aging condition, including loss of elasticity, loss of collagen fibers, abnormal changes in the elastic fibers (See claim 18). Note, the composition used by Yu also contains Vitamin A acid (See Example #23). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Fuji, Shi, and Sanz for determining potential effectiveness of a skin therapy in a subject and further include an additional chronological aging parameter, i.e. evaluating elastic fiber and/or collagen fibers in the skin samples as quantitative score changes as taught by Yu for a more complete and thorough assessment on the potential therapy.  Using more established known biomarkers (e.g. elastic fiber/collagen fiber) in evaluating skin condition is reasonable, feasible and would have been within routine skill practice to a person of ordinary skill in the art. 

As to the second feature, i.e. “modifying” therapy, Berardesca reference provides an treatment of using DNA repair enzyme cream to repair and ameliorate the skin DNA damage attributed to aging and/or photodamage process (See Abstract). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Berardesca, such as DNA repair cream, as an alternative treatment to skin should the initial therapy does not work. One artisan in the field would have been motivated to choose one optimal agent to treat the skin condition, such as sun-induced aging process. 

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to treat and/or improve skin condition, and there were a number of methodologies 


Response to Applicants’ Arguments

13.	Applicants argue that “one of ordinary skill in the art would not have had a reason to modify the proximity assay for detection of HER1 and HER2 total protein expression for breast tumor clinical applications as disclosed in Shi for use in the very different field of-6- dermnatologic skin aging as discLosed in Fujii, nor would one of ordinary skill in the art have a reasonable expectation of succss in doing so. As noted above, Shi discloses an assay for the specific detection of HERi and H ER2 proteins, and as conceded by the Office Action, Shi does not disclose the marker peptide 3R in skin, or elsewhere. Fujii discloses the distinct marker peptide 3R for a very different dermatologic field and application. Fujii also discloses quantification of peptide 3R via conventional immnunohistochemnical staining methods, which were considered sufficient for Fujii's purpose. One of ordinary skill in the art would not have found that Shi's assay would be more broadly applicable for dermnatologic methods of determining the effect of therapy as disclosed herein given the specific teaching of applicability to certain HER proteins. Noine of the other secondary references cited make up for this deficiency. Cited references must also provide some expectation of success in the claimed combination to sustain an obviousness rejection. See M.P.E..P. § 2143.02. Evidence that there would be no expectation of success may be considered. Shi notes that "VeraTag technology is capable of tracking E&F-dependent incrcases in HERi-HER1 homnodimers and autophosphorylation both in fixied cells and FFPE format (Fig. 3). Similar validation for a VeraTag HER2 homodimer assay is challenging. As such one of ordinary skill in the art would not have expected Shi's quantitative methods to be necessarily
    PNG
    media_image2.png
    9
    9
    media_image2.png
    Greyscale
effective or validated for all 1- ER proteins, let alone proteins having vastly different functions with non-homologous structures such as peptide 3R. As such, there was no reasonable expectation of success in the combination.”

14.	Long-Felt Need 

“Applicant is not aware of any known quantitative assays that measure oxidative damage in skin to a clinically distinguishable degree, which can be utilized for a variety of diagnostic and therapeutic applications. By using Applicant's methods as claimed herein, skin diagnostic 

Applicant’s arguments have been considered but are not persuasive. 

As to the argument of teaching away “Similar validation for a VeraTag HER2 homodimer assay is challenging” (as underlined and stressed by applicants), this statement would not preclude or deter one person of ordinary skill to use the VeraTag (same as instant method as taught by Shi) for detecting peptide 3R. The excerpts were from page 19 and are shown below:

    PNG
    media_image3.png
    192
    982
    media_image3.png
    Greyscale

The content of “[s]imilar validation for a VeraTag Her2 homodimer assay is challenging” does not mean detecting a single molecule, such as peptide 3 R is a challenging. Rather Shi refers the challenge to the detecting protein-protein interaction, such as HER homodimers. Further, Shi suggests that the challenge might be due to lower receptors/cell since the “signal becomes significant only in cell line expressing above 105 receptors/cell” for HER2-HER2 homodimers (See page 20, left column).The instant method only requires detecting a single peptide 3R in a sample, not a homodimer peptide 3R. In addition, one target 3R peptide corresponds to one binding on the cell and does not need more homodimer receptor. Thus, Shi 

As to long-felt need, it is true that none have presented the current methodology (otherwise the obviousness rejection would have been anticipation rejection). Nevertheless the Office has provided references of Fuji, Shi, Sanz and Berardesca et al. under 35 USC 103 obviousness rejection as shown above. 

					Conclusion 
15.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641